605 So.2d 1155 (1992)
STATE of Louisiana
v.
Donald LANGLOIS.
No. 92-KK-2776.
Supreme Court of Louisiana.
October 20, 1992.
Granted. The Criminal District Court is ordered to make available to defense counsel for defense expenses to be incurred, from court and/or state funds, $5000.00 for the purpose set forth in the in chambers showing made in the trial court and in defense counsel's October 19, 1992 affidavit in this Court. The trial court is ordered to continue the case for a reasonable time within which to implement the purposes of this order after the money has been provided to defense counsel.